Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, and 7-12 are pending for examination.
Claims 2, 3, 5, and 6 are cancelled based on amendments filed by applicant on 07/31/2020. 

Information Disclosure Statement
The information disclosure statement filed 07/31/2020 fails to list the Incoming Written Opinion of the ISA and does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of the reference which is not in the English language. The Incoming Written Opinion of the ISA has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: amendments to the claims were made in a non-dark color, resulting in faint text and punctuation. Appropriate correction is required. Future amendments should be made in a dark color to avoid ambiguity in changes to the claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows.
The following limitations recite a generic placeholder coupled with functional language without a structural modifier:
“a notifier to notify the driver” recited in claim(s) 1, 7, 8, and 9.
For the purposes of examination, the examiner will take a notifier as a processor performing the functions of notifying the driver, based on FIG. 1, FIGs. 4-6, and the following excerpt(s):
¶[0005]: “The authority transfer device includes a notifier to notify the driver...”
The authority transfer device may be provided as a computer program configured to cause the controller 35 to execute the driving authority transfer process... The controller 35 may include a processor executing the computer executable command...”;
¶[0098]: “The computer program causes the processor to execute: a step of actuating a display, a wireless or wired communication device, a vibration generator, a steering wheel actuator, a speaker, a light emitting member, an air conditioner, or any combination of these to notify the driver...”.

	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhne (PGPub No US 2016/0303972 A1), henceforth known as Kuhne.

*************************************************************************************

Regarding claim 1, Kuhne teaches:
An authority transfer device used for a vehicle having an autonomous driving mode in which driving operation is autonomously performed for a driver and a manual driving mode in which driving operation is manually performed by the driver using at least a steering wheel, 
(Kuhne, Figure;
¶[0002]: “Described below is a motor vehicle having a driver assistance system. The driver assistance system has an autonomous driving mode in which it independently performs vehicle guidance which includes both longitudinal guidance (acceleration and braking) and lateral guidance (steering) of the vehicle. The changing from the autonomous driving mode into another, predetermined driving mode in which a driver of the vehicle is to perform at least part of the guidance of the vehicle is described”;
¶[0034]: “If the driver 14... wishes to or is to perform the lateral guidance with the steering wheel 18 and the longitudinal guidance with the pedal set in the footwell 20, this can be signaled to the driver assistance device 36 by a change signal W...”;
Where the driver assistance system (An authority transfer device) has an autonomous driving mode (used for a vehicle having an autonomous driving mode) that controls longitudinal and lateral guidance of a vehicle, independently from the driver (in which driving operation is autonomously performed for a driver) and allows transition to a predetermined driving mode, i.e. manual mode (and a manual driving mode) in which a driver performs lateral guidance of the vehicle with the steering wheel (in which driving operation is manually performed by the driver using at least a steering wheel))

the authority transfer device comprising a processor configured, 
(Kuhne, Figure: (36), (40);
¶[0033]-¶[0034]: “The car 10 can have a driver assistance device 36. The driver assistance device 36 can be implemented, for example, by a control unit... The control device 40 can be, for example, a program module of the driver assistance system 36”;
the authority transfer device comprising a processor) using program modules)

when switching from the autonomous driving mode to the manual driving mode, to transfer a driving authority of the vehicle to the driver on condition that at least a grip of the driver on the steering wheel is detected, 
(Kuhne, Figure;
¶[0011]: “...while the autonomous driving mode is active, the driver assistance system receives a change signal which is designed to initiate, at the driver assistance system, the change from the autonomous driving mode into another, predetermined, driving mode”;
¶[0012]: “... When the change signal is received, the driver assistance system then checks whether the driver data satisfy a predetermined safety condition, and the change into the other driving mode is then carried out only when the safety condition is satisfied”;
¶[0015]: “...the sensor device has a detection device for detecting at least one predetermined hand position... The safety condition which is checked before the changing of the driver mode may thus be that one or both hands of the driver is/are arranged on a steering handle of the car...”;
When the driver assistance system initiates a change from the autonomous driving mode to the predetermined driving mode, i.e. the manual mode (when switching from the autonomous driving mode to the manual driving mode), the driving assistance system only transfers from the autonomous mode to the manual mode when a predetermined safety condition is met (to transfer a driving authority of the vehicle to the driver on condition), i.e. when it is determined that the driver is holding the steering wheel based on a detected hand position (that at least a grip of the driver on the steering wheel is detected))

and one or more selected from the group consisting of:
a notifier to notify the driver that the driving authority will be transferred before the driving authority is transferred;
a notifier to notify the driver that a grip on the steering wheel is detected before the driving authority is transferred; and 
a notifier to notify the driver of a remaining time before the driving authority is  transferred.
(Kuhne, Figure;
¶[0036]: “The monitoring device 44 can also be, for example, a program module of the driver assistance device 36”;
¶[0038]: “If it is detected by the monitoring device 44 that the driver 14 does not completely satisfy the safety conditions, a visual, acoustic or audiovisual message can be generated by an output device 46, which can be, for example, a screen in a center console of the car 10 and/or an audio system of the car 10”;
¶[0039]: “A transfer countdown can also be provided as further protection...”;
Where the monitoring device 44, implemented as a program module of the driver assistance device 36, a control unit (a notifier, 35 U.S.C. 112(f) structure), issues a visual, acoustic or audiovisual message to prompt the driver to satisfy the safety conditions in order to transfer the vehicle’s mode of control from autonomous to manual, notifying the driver of the transfer (to notify the driver that the driving authority will be transferred before the driving authority is transferred) and also issues a transfer countdown as further protection (to notify the driver of a remaining time before the driving authority is transferred)).

*************************************************************************************

Regarding claim 4, Kuhne teaches the authority transfer device according to claim 1. Kuhne further teaches:
the processor is configured to transfer the driving authority of the vehicle to the driver on condition that a preset transfer execution action is performed by the driver in addition to detection of a grip on the steering wheel by the driver, and 
(Kuhne, Figure; ¶[0033]-¶[0034]; ¶[0036];
¶[0037]: “There may be provision that the transfer of the control to the driver 14 takes place only in the event of the monitoring device 44 detecting that the driver 14 has directed his eyes onto the road in front of the car 10, is holding at least one hand 26′ on the steering wheel 18 and has placed a foot 26 on the pedal 22 of the pedal set. As a result of the combined checking by the monitoring device 44, a combination of sensor systems which are present is used to detect and monitor the readiness of the driver 14 to assume control. The described sensor systems for detecting the driver's condition and the transfer of control to the driver 14, which is dependent thereon, makes the switching off of the autonomous driving mode 38 safe for the driver 14. At the change from the autonomous driving mode 38 into the other driving mode 42 it is ensured that the driver 14 has directed his eyes forward and is perceiving the traffic situation, is holding his hand 26′ or both hands on the steering wheel 18 and his feet or at least one foot 26 is positioned on the pedal set”;
Where the driving assistance device 36, a control unit (the processor), only transfers the vehicle from autonomous mode to the manual mode (is configured to transfer the driving authority of the vehicle to the driver) if the driver is looking forward and has a foot on the pedal (on condition that a preset transfer execution action is performed by the driver) in addition to detecting that the driver is holding the steering wheel (in addition to detection of a grip on the steering wheel by the driver))

the preset transfer execution action includes one or more selected from the group consisting of:
 a continuous grip on the steering wheel for a predetermined time;
a grip on an indicated portion of the steering wheel; and
an action that is different from a grip on the steering wheel and is taken when performing driving operation in the manual mode. 
(Kuhne, Figure; ¶[0033]-¶[0034]; ¶[0036];
¶[0037]: “There may be provision that the transfer of the control to the driver 14 takes place only in the event of the monitoring device 44 detecting that the driver 14 has directed his eyes onto the road in front of the car 10, is holding at least one hand 26′ on the steering wheel 18 and has placed a foot 26 on the pedal 22 of the pedal set. As a result of the combined checking by the monitoring device 44, a combination of sensor systems which are present is used to detect and monitor the readiness of the driver 14 to assume control. The described sensor systems for detecting the driver's condition and the transfer of control to the driver 14, which is dependent thereon, makes the switching off of the autonomous driving mode 38 safe for the driver 14. At the change from the autonomous driving mode 38 into the other driving mode 42 it is ensured that the driver 14 has directed his eyes forward and is perceiving the traffic situation, is holding his hand 26′ or both hands on the steering wheel 18 and his feet or at least one foot 26 is positioned on the pedal set”;
Where the driving assistance device 36 only transfers the vehicle from autonomous mode to the manual mode if the driver is looking forward to observe traffic and has a foot on the pedal, both of which are actions that are different from holding the steering wheel and taken when driving in manual mode (the preset transfer execution action includes one or more selected from the group consisting of: an action that is different from a grip on the steering wheel and is taken when performing driving operation in the manual mode)).

*************************************************************************************

Regarding claim 7, Kuhne teaches the authority transfer device according to claim 1. Kuhne further teaches:
the notifier to notify the driver that the driving authority will be transferred before the driving authority is transferred.  
(Kuhne, Figure;
¶[0036]: “The monitoring device 44 can also be, for example, a program module of the driver assistance device 36”;
¶[0038]: “If it is detected by the monitoring device 44 that the driver 14 does not completely satisfy the safety conditions, a visual, acoustic or audiovisual message can be generated by an output device 46, which can be, for example, a screen in a center console of the car 10 and/or an audio system of the car 10”;
Where the monitoring device 44, implemented as a program module of the driver assistance device 36, a control unit (the notifier, 35 U.S.C. 112(f) structure), issues a visual, acoustic or audiovisual message to prompt the driver to satisfy the safety conditions in order to transfer the vehicle’s mode of control from autonomous to manual, notifying the driver of the transfer (to notify the driver that the driving authority will be transferred before the driving authority is transferred)).

*************************************************************************************

Regarding claim 9, Kuhne teaches the authority transfer device according to claim 1. Kuhne further teaches: 
the notifier to notify the driver of a remaining time before the driving authority is transferred.  
(Kuhne, Figure;
¶[0036]: “The monitoring device 44 can also be, for example, a program module of the driver assistance device 36”;
If it is detected by the monitoring device 44 that the driver 14 does not completely satisfy the safety conditions, a visual, acoustic or audiovisual message can be generated by an output device 46, which can be, for example, a screen in a center console of the car 10 and/or an audio system of the car 10”;
¶[0039]: “A transfer countdown can also be provided as further protection...”;
Where the monitoring device 44, implemented as a program module of the driver assistance device 36, a control unit (the notifier, 35 U.S.C. 112(f) structure), issues a visual, acoustic or audiovisual message to prompt the driver to satisfy the safety conditions in order to transfer the vehicle’s mode of control from autonomous to manual and also issues a transfer countdown as further protection (to notify the driver of a remaining time before the driving authority is transferred)).

*************************************************************************************

Regarding claim 12, Kuhne teaches the authority transfer device according to claim 4. Kuhne Further teaches: 
the preset transfer execution action includes the action that is different from a grip on the steering wheel and is taken when performing driving operation in the manual driving mode.   
(Kuhne, Figure; ¶[0033]-¶[0034]; ¶[0036];
¶[0037]: “There may be provision that the transfer of the control to the driver 14 takes place only in the event of the monitoring device 44 detecting that the driver 14 has directed his eyes onto the road in front of the car 10, is holding at least one hand 26′ on the steering wheel 18 and has placed a foot 26 on the pedal 22 of the pedal set. As a result of the combined checking by the monitoring device 44, a combination of sensor systems which are present is used to detect and monitor the readiness of the driver 14 to assume control. The described sensor systems for detecting the driver's condition and the transfer of control to the driver 14, which is dependent thereon, makes the switching off of the autonomous driving mode 38 safe for the driver 14. At the change from the autonomous driving mode 38 into the other driving mode 42 it is ensured that the driver 14 has directed his eyes forward and is perceiving the traffic situation, is holding his hand 26′ or both hands on the steering wheel 18 and his feet or at least one foot 26 is positioned on the pedal set”;
Where the driving assistance device 36 only transfers the vehicle from autonomous mode to the manual mode if the driver is looking forward to observe traffic and has a foot on the pedal, both of which are actions that are different from holding the steering wheel (the preset transfer execution action includes the action that is different from a grip on the steering wheel) and taken when driving in manual mode (and is taken when performing driving operation in the manual driving mode)).

*************************************************************************************
*************************************************************************************

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhne as applied to claims 1 and 4, above, and in further view of Narumi et al. (PGPub No US 2021/0078492 A1), henceforth known as Narumi.

*************************************************************************************

Regarding claim 8, Kuhne teaches the authority transfer device according to claim 1 comprising the notifier. Kuhne fails to explicitly teach the limitations of claim 8 as a whole. 
However, in the same field of endeavor, Narumi teaches:
[the notifier] to notify the driver that a grip on the steering wheel is detected before the driving authority is transferred.  
(Narumi, FIG. 2; FIG. 3: (116); FIG. 4A; FIG. 4B;
¶[0040]: “The operation detection device 20 includes a controller (ECU) 24. The controller 24 includes a microcomputer (not shown in the drawing) to which a CPU, a RAM, a ROM, a non-volatile memory and the like are connected. The operation detection device 20 includes a light emitting part 26 which forms a request part and a detection part 28”;
¶[0046]: “... the determination task requests the occupant to grip designated portions set on the rim portion 14 of the steering wheel 12. In requesting the determination task to the occupant, the controller 24 notifies the occupant of the designated positions by turning on the lamp portions 30 which indicate the designated positions. The controller 24 detects whether or not the occupant is gripping the designated positions by the sensors 32, and determines the execution of the determination task by the occupant and the completion of such execution... The controller 24 turns off the lamp portions 30 when the occupant completes the determination task...”;
Where the operation detection device 20 includes a controller 24, i.e. a microcomputer that performs the functions of notifying ([the notifier], 35 U.S.C), and where the operation device 20 turns off lamp portions 30 on the steering wheel once the driver completes the determination task, indicating to the driver that the determination task of holding the steering wheel is complete (to notify the driver that a grip on the steering wheel is detected), prior to transferring to manual driving (before the driving authority is transferred)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the authority transfer device of Kuhne with the feature of notifying the driver that a grip on the steering wheel is detected before the driving authority is transferred of Narumi because “...when the occupant grips the steering wheel 12 to an extent that the steering wheel 12 is steerable, the automatic driving system 22 transfers an operation of the steering device 10 to the occupant thus switching the driving mode from the automatic driving mode to the manual driving mode” (Narumi, ¶[0049]). Thus, it is desirable to notify the occupant that they have completed the determination task of holding the steering wheel and the mode of the vehicle will shift from autonomous to manual. 

*************************************************************************************

Regarding claim 10, Kuhne teaches the authority transfer device according to claim 4. Kuhne fails to explicitly teach the limitations of claim 10.
However, in the same field of endeavor, Narumi teaches: 
the preset transfer execution action includes the continuous grip on the steering wheel for a predetermined time.  
(Narumi, FIG. 3: (114); FIG. 4A; FIG. 4B;
¶[0057]: “...as shown in FIG. 4B, when the occupant grips the lamp portions 30A and 30C mounted on the rim portion 14, the gripping of the lamp portions 30A and 30C is detected by the sensors 32A and 32C”;
¶[0056]: “In step 114, it is checked whether or not a state where the occupant is gripping the lamp portions 30A and 30C (a completion state of the determination task) continues for a predetermined time tc or more (for example, tc=3 seconds)”;
Where the operation detection device 20 determines whether the occupant grips the lamp portions 30 on the steering wheel for a predetermined time tc or more (the preset transfer execution action includes the continuous grip on the steering wheel for a predetermined time)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the authority transfer device of Kuhne with the feature of determining the driver grips the steering wheel for a predetermined amount of time of Narumi because “...it is necessary for the driver to grip the steering wheel while being attentive to performing a driving operation instead of gripping the steering wheel in an inattentive state” (Narumi, ¶[0003]) and “When the gripping of the lamp portions 30A and 30C by the occupant continues for the time tc or more, the affirmative determination is made in step 114” (Narumi, ¶[0059]). That is, by waiting the predetermined time tc, an affirmative determination can be made, where the driver is ready to for manual driving. 

*************************************************************************************

Regarding claim 11, Kuhne teaches the authority transfer device according to claim 4. Kuhne fails to explicitly teach the limitations of claim 11.
However, in the same field of endeavor, Narumi teaches: 
the preset transfer execution action includes the grip on an indicated portion of the steering wheel.  
(Narumi, FIG. 3; FIG. 4A; FIG. 4B;
¶[0046]: “...the determination task requests the occupant to grip designated portions set on the rim portion 14 of the steering wheel 12. In requesting the determination task to the occupant, the controller 24 notifies the occupant of the designated positions by turning on the lamp portions 30 which indicate the designated positions. The controller 24 detects whether or not the occupant is gripping the designated positions by the sensors 32, and determines the execution of the determination task by the occupant and the completion of such execution”;
Where designated portions of the steering wheel have lamps 30 to indicate where the occupant needs to grip (the preset transfer execution action includes the grip on an indicated portion of the steering wheel) in order to complete the determination task to transfer to manual driving).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the authority transfer device of Kuhne with the feature of determining the occupant grips the steering wheel on an indicated portion of Narumi because “With such an operation, it is possible to perform either one of calling the occupant's attention to perform the operation task or notifying the occupant of the designated position. Accordingly, it is possible to properly detect whether or not the designated position of the steering wheel is gripped” (Narumi, ¶[0016]). Using lights on a steering wheel to indicate the proper position to grip allows the occupant to correctly hold the area with the contact sensors, resulting in an accurate determination of driver attentiveness. 
*************************************************************************************

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mimura et al. (PGPub No US 2017/0334453 A1) teaches  a method to prompt smooth takeover of driving behavior of a driver including a vehicle control system with a driving state information acquisition unit that acquires driving state information indicating a state of automatic driving regarding at least one of steering and acceleration/deceleration when a transition from automatic driving to manual driving occurs, a requested operation information generation unit that generates requested operation information indicating operation information that is requested to a vehicle occupant when the transition from automatic driving to manual driving occurs on the basis of the driving state information acquired by the driving state information acquisition unit, and a requested operation information notification unit that issues a notification to the vehicle occupant on the basis of the requested operation information generated by the requested operation information generation unit.
Yamasaki et al. (PGPub No US 2018/0154936 A1) teaches a method and apparatus capable of rapidly releasing an automatic steering mode and switching to a manual steering mode in which steering is performed by a driver when there is a steering input from a driver in a steering wheel. In the vehicle steering apparatus, a state that a driver holds the input unit of the steering input means is detected on the basis of a characteristic change caused by an increase of a mass or inertial moment in the input unit 
Oyama et al. (PGPub No US 2019/0278264 A1) teaches a traveling controller that is configured to perform traveling control of a vehicle by selectively executing one mode of: a manual driving mode performing any of steering, acceleration, and deceleration of the vehicle in accordance with operation performed by a driver of the vehicle; the first driving assist mode performing automatic traveling control while requiring the driver to hold the steering wheel; and the second driving assist mode performing the automatic traveling control without requiring the driver to hold the steering wheel. The automatic traveling control includes control of any of the steering, the acceleration, and the deceleration of the vehicle. The operation detector is configured to detect the operation performed by the driver. The alarm controller is configured to control a notification unit of the vehicle, to output any of visual and auditory information.
Horii et al. (PGPub No US 2020/0398868 A1) teaches a vehicle control system that includes a recognizer configured to recognize a surrounding situation of a vehicle; a controller configured to control one or both of steering and a decelerated or accelerated speed of the vehicle and perform driving support of the vehicle based on the surrounding situation recognized by the recognizer; and a mode controller configured to cause the controller to perform first control such that the driving support is ended when the driving support ends in accordance with a first state in the vehicle and to cause the controller to perform second control such that the vehicle is decelerated while reducing a risk and subsequently end the second control when the driving support ends in accordance with a second state in the vehicle in a case in which the controller performs the driving support.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         
/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668